Mr. Justice Matchett delivered the opinion of the court. Abstract of the Decision. Instjbance, § 860* — who has right of action on death benefit certificate. Under a certificate in a benefit association providing that benefits should be payable to “my father and mother jointly, or the survivor; or, if neither be living, then to my next of kin, payment in behalf of such next of kin to be made to my legal representative,” in the absence of proof that the father and mother are dead the right of action lies in them, or in the survivor of them, and not in the administrator of the insured.